DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-36 (Instant Application 16/935,858) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,095,416, claim 1-15 of U.S. Patent No. 10,491,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses obvious variant of the instant claims.


Instant Application 16/935,858
U.S. Patent No. 11,095,416
21.  A wireless communication terminal communicating wirelessly, the terminal comprising: a transceiver;  and a processor, wherein the processor is configured to: receive trigger information from a base wireless communication terminal using the transceiver, wherein the trigger information triggers a transmission of a trigger-based physical layer protocol data unit (PPDU) by the wireless communication terminal, wherein when the trigger information is 
included in a trigger frame, the trigger frame comprises a signaling field indicating whether the wireless communication terminal is allowed to aggregate one or more MPDUs requesting an immediate response to generate Aggregate-MAC Protocol Data 


terminal comprising: a transceiver;  and a processor, wherein the processor is 
configured to: receive trigger information from a base wireless communication 
terminal using the transceiver, when the trigger information is included in a 
MAC header, generate an Aggregate-MAC Protocol Data Unit (A-MPDU) in response 
to the trigger information not to include one or more MPDUs requesting an 
immediate response, and transmit the A-MPDU to the base wireless communication 
terminal, wherein when the trigger information is included in the MAC header, 

that is allowed to be aggregated in the A-MPDU, wherein when the trigger 
information is included in the trigger frame, the trigger frame includes a 
signaling field, wherein the signaling field indicates that the wireless 
communication terminal is not allowed to aggregate the one or more MPDUs 
requesting an immediate response to generate the A-MPDU in response to the 
trigger information when a value of the signaling field is a predetermined 
value, and indicates the maximum number of TIDs when the value of the signaling 
field is within a predetermined range. 
 



See, claim 1 above
23.  The wireless communication terminal of claim 22, wherein the wireless communication is allowed to aggregate one or more MPDUs not requesting an immediate response regardless of the maximum number of TIDs. 
 

2.  The wireless communication terminal of claim 1, wherein when the 
trigger information is included in the MAC header, the processor is configured 
to aggregate any one of an ACK frame and a Block ACK (BA) frame, with one or 
more MPDUs not requesting an immediate response, without the one or more MPDUs 
requesting an immediate response to generate the A-MPDU. 
 
3.  The wireless communication terminal of claim 2, wherein the one or more MPDUs not requesting an immediate response comprises at least one of a QoS Null frame 


 

3.  The wireless communication terminal of claim 2, wherein the one or more MPDUs not requesting an immediate response comprises at least one of a QoS Null frame not requesting an ACK for the QoS Null frame and an Action No Ack frame not requesting an ACK for the Action No Ack frame. 

Instant Application 16/935,858
U.S. Patent No. 10,491,355
21.  A wireless communication terminal communicating wirelessly, the terminal comprising: a transceiver;  and a processor, wherein the processor is configured to: receive trigger information from a base wireless communication terminal using the transceiver, wherein the trigger information triggers a transmission of a trigger-based physical layer protocol data unit (PPDU) by the wireless communication terminal, wherein when the trigger information is 
included in a trigger frame, the trigger frame comprises a signaling field indicating whether the wireless communication terminal is allowed to aggregate one or more MPDUs requesting an immediate response to generate Aggregate-MAC Protocol Data Unit (A-MPDU), determine whether to aggregate one or more MPDUs requesting an immediate response to generate the A-MPDU based on the signaling field when the trigger information is included in the trigger frame, generate the A-MPDU according to the determination when the trigger information is included in the trigger frame, and transmit the trigger-based PPDU including the A-MPDU to the base wireless communication terminal. 

1.  A wireless communication terminal communicating wirelessly, the 
terminal comprising: a transceiver;  and a processor, wherein the processor is 
configured to;  receive trigger information from a base wireless communication 
terminal using the transceiver, wherein when the trigger information is a 
trigger frame, the trigger frame comprises a signaling field, wherein the 
signaling field indicates that the wireless communication terminal is not 
allowed to aggregate one or more MPDUs requesting an immediate response to 
generate an Aggregate-MAC Protocol Data Unit (A-MPDU) in response to the 
trigger information when a value of the signaling field is a predetermined 
value, and indicates a maximum number of traffic identifiers (TIDs) that is 
allowed to be aggregated in the A-MPDU when the value of the signaling field is 
within a predetermined range, when the value of the signaling field is the 
predetermined value, generate the A-MPDU not to include the one or more MPDUs 
requesting an immediate response, when the value of the signaling field is 
within the predetermined range, generate the A-MPDU according to the maximum 
number of TIDs, and transmit the A-MPDU to the base wireless communication 
terminal. 


 
See, claim 1
23.  The wireless communication terminal of claim 22, wherein the wireless communication is allowed to aggregate one or more MPDUs not requesting an immediate response regardless of the maximum number of TIDs. 

2.  The wireless communication terminal of claim 1, wherein the wireless 
communication is allowed to aggregate one or more MPDUs not requesting an 
immediate response regardless of the maximum number of TIDs. 
 

24.  The wireless communication terminal of claim 23, wherein the one or more MPDUs not requesting an immediate response comprises a Quality of Service (QoS) Null frame not requesting an ACK for the QoS Null frame. 

3.  The wireless communication terminal of claim 2, wherein the one or more 
MPDUs not requesting an immediate response comprises a Quality of Service (QoS) Null frame not requesting an ACK for the QoS Null frame. 

25.  The wireless communication terminal of claim 23, wherein the one or more MPDUs not requesting an immediate response comprises an Action No Ack frame not requesting an ACK for the Action No Ack frame. 
 

4.  The wireless communication terminal of claim 2, wherein the one or more 
MPDUs not requesting an immediate response comprises an Action No Ack frame not requesting an ACK for the Action No Ack frame. 
 

26.  The wireless communication terminal of claim 21, wherein when the value of the signaling field is within a predetermined range, the processor is configured to aggregate one or more action frames regardless of a maximum number of TIDs that is allowed to be aggregated in the A-


    5.  The wireless communication terminal of claim 1, wherein when the value 
of the signaling field is within a predetermined range, the processor is 
configured to include an action frame in the A-MPDU regardless of the maximum 




6.  The wireless communication terminal of claim 1, wherein when the trigger information is included in a MAC header, the processor is configured to generate the A-MPDU not to include the one or more MPDUs requesting an immediate response.
28.  The wireless communication terminal of claim 27, wherein when the trigger information is included in the MAC header, the processor is configured to aggregate any one of an ACK frame and a Block ACK (BA) frame, with one or more MPDUs not requesting an immediate response, without one or more MPDUs requesting an immediate response to generate the A-MPDU. 

7.  The wireless communication terminal of claim 6, wherein when the 
trigger information is included in the MAC header, the processor is configured 
to aggregate any one of an ACK frame and a Block ACK (BA) frame, with one or 
more MPDUs not requesting an immediate response, without the one or more MPDUs 
requesting an immediate response to generate the A-MPDU. 

29.  The wireless communication terminal of claim 28, wherein the one or more MPDUs not requesting an immediate response comprises at least one of a QoS Null frame not requesting an ACK for the QoS Null frame and an Action No Ack frame not requesting an ACK for the Action No Ack frame. 
 

8.  The wireless communication terminal of claim 7, wherein the one or more 
MPDUs not requesting an immediate response comprises at least one of a QoS Null frame not requesting an ACK for the QoS Null frame and an Action No Ack frame 
not requesting an ACK for the Action No Ack frame. 

30.  A base wireless communication terminal communicating wirelessly, the 
terminal comprising: a transceiver;  and a processor, wherein the processor is 
configured to: generate trigger information to a plurality of wireless communication terminals using the transceiver, wherein the trigger information triggers a transmission of a trigger-based physical layer protocol data unit (PPDU) by the wireless communication terminal and is included in a trigger frame which include a first signaling field, wherein the first signaling field indicates whether aggregating one or more MPDUs requesting an immediate response to generate an 
communication terminals, wherein one or more MPDUs requesting an immediate 
response are aggregated or not, based on the first signaling field, in the A-MPDU. 


terminal comprising: a transceiver;  and a processor, wherein the processor is 
configured to;  transmit trigger information to a plurality of wireless 
communication terminals using the transceiver, wherein the trigger information 
is a trigger frame which includes a first signaling field, wherein the first 
signaling field indicates that aggregating one or more MPDUs requesting an 
immediate response to generate the A-MPDU in response to the trigger 
not allowed when a value of the first signaling field is a 
predetermined value, and indicates a maximum number of traffic identifiers 
(TIDs) that is allowed to be aggregated in the A-MPDU when the value of the 
first signaling field is within a predetermined range, and receive an Aggregate-MAC Protocol Data Unit (A-MPDU) from at least one of the plurality of wireless communication terminals, wherein when a wireless communication terminal corresponding to the first signaling field is not allowed to aggregate the one or more MPDUs requesting an immediate response to generate the A-MPDU, the processor is configured to set the value of the first signaling field to the predetermined value. 


wireless communication terminal corresponding to the first signaling field is 
allowed to aggregate one or more MPDUs requesting an immediate response to 
generate the A-MPDU, the processor is configured to set the value of the first 
signaling field according to the maximum number of TIDs. 

10.  The base wireless communication terminal of claim 9, wherein when a 
wireless communication terminal corresponding to the first signaling field is 
allowed to aggregate the one or more MPDUs requesting an immediate response to generate the A-MPDU, the processor is configured to set the value of the first 
signaling field according to the maximum number of TIDs. 

32.  The base wireless communication terminal of claim 31, wherein the maximum 
number of TIDs indicates a maximum number of TIDs requesting an immediate 
response that is allowed to be aggregated in the A-MPDU. 

11.  The base wireless communication terminal of claim 10, wherein the 
maximum number of TIDs indicates a maximum number of TIDs requesting an immediate response that is allowed to be aggregated in the A-MPDU.
33.  The base wireless communication terminal of claim 31, wherein one or more 
Quality of Service (QoS) null frames not requesting an ACK for the QoS null 
frames are aggregated in the A-MPDU regardless of the maximum number of TIDs. 
 
12.  The base wireless communication terminal of claim 10, wherein one or 
more Quality of Service (QoS) null frames not requesting an ACK for the QoS 
null frames are aggregated in the A-MPDU regardless of the maximum number of 
TIDs. 


frame comprises a second signaling field indicating whether channel sensing is 
required when a wireless communication terminal transmits a response to the 
trigger information through trigger-based Physical Layer Protocol Data Unit 
(PPDU), wherein the processor is configured to set the value of the first signaling field based on the value of the second signaling field. 

13.  The base wireless communication terminal of claim 10, wherein the 
trigger frame comprises a second signaling field indicating whether channel 
sensing is required when a wireless communication terminal transmits a response to the trigger information through trigger-based Physical Layer Protocol Data 
Unit (PPDU), wherein the processor is configured to set the value of the first 
signaling field based on the value of the second signaling field. 

35.  The base wireless communication terminal of claim 34, wherein when the 
second signaling field is set to indicate that channel sensing is not required 
when the wireless communication terminal transmitting the response to the 
trigger information transmits the trigger-based PPDU, the processor is 
configured to set the value of the first signaling field to the predetermined 
value. 
 

14.  The base wireless communication terminal of claim 13, wherein when the 
second signaling field is set to indicate that channel sensing is not required when the wireless communication terminal transmitting the response to the 
trigger information transmits the trigger-based PPDU, the processor is 
configured to set the value of the first signaling field to the predetermined 
value. 

36.  The base wireless communication terminal of claim 35, wherein the trigger 
frame comprises a third signaling field indicating information on a length of 
the trigger-based PPDU, wherein the processor is configured to set the value of 
the first signaling field based on a value of the third signaling field. 


15.  The base wireless communication terminal of claim 13, wherein the trigger frame comprises a third signaling field indicating information on a length of the trigger-based PPDU, wherein the processor is configured to set the value of the first signaling field based on a value of the third signaling field. 











Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al (US 2017/0257196 A1).

	Regarding claim 21, Ghosh et al (US 2017/0257196 A1) discloses a wireless communication terminal (fig. 1, fig. 3, see, STA 103/USER STA which receives of a trigger frame from AP 102, section 0049) communicating wirelessly (see, the AP transmits trigger frame to the STA 103, the trigger frame indicating that STA 103 is to perform uplink data transmissions, section 0049, 0059), the terminal (fig. 3, STA 300 that includes the transceiver circuitry 305, section 0040-0042) comprising: a transceiver (fig. 3, STA 300 that includes the transceiver circuitry 305, section 0040-0042);  and a processor (fig. 3, processing circuitry 306, section 0040-0042), wherein the processor (fig. 3, processing circuitry 306, section 0040-0042) is configured to: receive trigger information from a base wireless communication terminal (fig. 3, AP 350 which transmits trigger frame to the STA, section 0049)  using the transceiver (fig. 3, STA 300 that includes the transceiver circuitry 305, section 0040-0042, noted: the transceiver enables to STA to receive signals from the AP, section 0040-0042), wherein the trigger information (see, the AP transmits trigger frame to the STA 103, the trigger frame indicating  that STA 103 is to perform uplink data transmissions, section 0049, 0059, noted: the trigger frame ma include control information, traffic identifier (TID), common information, section 0049, 0059, 0070, 0080-0086 triggers a transmission of a trigger-based physical layer protocol data unit (PPDU) by the wireless communication terminal (see, the AP transmits trigger frame to the STA 103, the trigger frame indicating  that STA 103 is to perform uplink data transmissions, section 0049, 0059, noted: the trigger frame ma include control information, traffic identifier (TID), common information, section 0049, 0059, 0070, 0080-0086), wherein when the trigger information is included in a trigger frame (see, the AP transmits trigger frame to the STA 103, the trigger frame indicating  that STA 103 is to perform uplink data transmissions, section 0049, 0059, noted: the trigger frame ma include control information, traffic identifier (TID), common information, section 0049, 0059, 0070, 0080-0086), the trigger frame comprises a signaling field indicating whether the wireless communication terminal is allowed to aggregate one or more MPDUs (see , fig. 7,  traffic identifier aggregation limit parameter referencing selected TIDs from which MPPDUs that may be aggregated into A-MPDU, abstract, 0066-000678, noted: the trigger may include HE-Sig-A field)  requesting an immediate response to generate Aggregate-MAC Protocol Data Unit (A-MPDU) (see, immediate acknowledgement in relation to the A-MPDU/number of aggregated TIDS which may require immediate ACK or delayed ACK, section 077, 0080-0085, 0119, fig. 6, section 0085, noted: the number of TIDs in the A-MPDU triggers the ACK response, section 0080-0081), determine whether to aggregate one or more MPDUs requesting an immediate response to generate the A-MPDU based on the signaling field when the trigger information is included in the trigger frame (see, the aggregation limit is used in relation to the number of aggregated TIDs from which A-MPDU that would be acknowledged by the AP, section 0077-0080), generate the A-MPDU according to the  (see, the STA 103 selecting a group of aggregate TIDs from MAC PDUs to aggregate into an A-MPDU, section 0049, section 0080-0086, noted:  the aggregate MPDU is based on the information included in the trigger frame, section 0049, 0077), and transmit the trigger-based PPDU including the A-MPDU to the base wireless communication terminal (see, the STA 103 selecting a group of aggregate TIDs from MAC PDUs to aggregate into an A-MPDU, section 0049, section 0080-0086, noted:  the aggregate MPDU is based on the information included in the trigger frame, section 0049, 0077).
 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2017/0257196 A1) in view of ASTERJADHI et al (US 2017/0310446 A1, Provisional Application No. 62/326617, filed on April. 22, 2016).


	Ghosh ‘196 discloses the wireless communication terminal wherein the trigger information is included in a trigger frame in the above rejection but fails to explicitly
teach: Regarding claim 26 (New), wherein when the value of the signaling field is within a
predetermined range, the processor is configured to aggregate the action frame regardless of a
maximum number of TIDs that is allowed to be aggregated in the A-MPDU when the wireless
terminal generates the A-MPDU.

	However, ASTERJADH ‘446 from the same field of endeavor (see, method and
apparatus for selection of block acknowledgment Rules, the STA comprises ACK
component, section 0034, 0040-0041) discloses: Regarding claim 28 (New), wherein when
the value of the signaling field is within a predetermined range (see, the maximum number of
TIDs that may be aggregated in MPDU is included in High Efficiency (HE) information
element, section 0043), the processor (fig. 7, ACK Component communicative coupled to
the processor units 704) is configured to aggregate the action frame regardless of a maximum number of TIDs that is allowed to be aggregated in the A-MPDU when the wireless terminal generates the A-MPDU (see, A-MPDU with an action ACK frame/soliciting BAR frame in relation to maximum number of TIDs section 0044, 0053-0054).

	In view of the above, it would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed invention
pertains to implement the method and apparatus for the selection of block Ack rules based on
the trigger frame as taught by ASTERJADH ‘446 into method and apparatus for aggregation of
TIDs into A-MPDU based on reception of a trigger frame from an access point (AP) of Ghosh ‘196. The motivation would have been to provide efficient selection of block ACK rules based on the maximum number of TIDs that may aggregated.

12.	Claim 27-29 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2017/0257196 A1) in view of CHUN et al (US 2017/0272138 A1, PCT filing date of August 24, 2015).


Ghosh ‘196 discloses the wireless communication terminal wherein the trigger information is included in a trigger frame and control information/headers (section 0064, 0111) but fails to explicitly teach: Regarding claim 27 (New), the wireless communication terminal of claim 21, wherein when the trigger information is included in a MAC header, the processor is configured to generate the A-MPDU not to include one or more MPDUs requesting an immediate response. 
 
	Regarding claim 28 (New), the wireless communication terminal of claim 27, wherein when the trigger information is included in the MAC header, the processor is configured to 
 
	Regarding claim 29 (New), the wireless communication terminal of claim 28, wherein the one or more MPDUs not requesting an immediate response comprises at least one of a QoS Null frame not requesting an ACK for the QoS Null frame and an Action No Ack frame 
not requesting an ACK for the Action No Ack frame. 
 
However, CHUN ‘138 from the same field of endeavor (see, method and apparatus for uplink transmission in relation to a trigger frame which includes HE-SIG A field, section 0014-0015, 0545-0546, 0617) discloses: Regarding claim 27 (New), the wireless communication terminal, wherein when the trigger information is included in a MAC header (see, the trigger frame which is the MAC header, section 0017, 0632, 0642), the processor is configured to generate the A-MPDU not to include the one or more MPDUs requesting an immediate response (see, HE-control field, the HE-Control signal field includes BAR frame, action frame, no action frame, 0205-0206, noted: BAframe or block ACK which solicits/requests immediate ACK in response to A-MPDU associated a number of TIDs, section 0410, 0430).
 In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the HE-Control signal field as taught by Chun ‘138 into the trigger frame of Ghosh ‘196 in order to trigger ACK/immediate ACK response in responding to the A-MPU based on the SIG-Field.

Regarding claim 28 (New), wherein when the trigger information is included in the MAC header, the processor is configured to aggregate any one of an ACK frame and a Block ACK (BA) frame, with one or more MPDUs not requesting an immediate response, without the one or more MPDUs requesting an immediate response to generate the A-MPDU.

However, CHUN ‘138 from the same field of endeavor (see, method and apparatus for uplink transmission in relation to a trigger frame which includes HE-SIG A field, section 0014-0015, 0545-0546, 0617) discloses: Regarding claim 28  (New), wherein when the trigger information is included in the MAC header (see, the trigger frame which is the MAC header, section 0017, 0632, 0642), the processor is configured to aggregate any one of an ACK frame and a Block ACK (BA) frame, with one or more MPDUs not requesting an immediate response (see, HE-control field, the HE-Control signal field includes  BAR frame, action frame, no action frame, 0205-0206, noted: BA frame or block ACK which solicits/requests immediate ACK in response to A-MPDU associated a number of TIDs, section 0410, 0430), without the one or more MPDUs requesting an immediate response to generate the A-MPDU (noted: the A-MPDU operation in relation  block ACK, section 0107,0410-ACK request, fig. 36, it is clear that BA is related to the A-MPDU associated with the SIG field  in the UL frame).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the HE-Control signal field as taught by Chun ‘138 into the trigger frame of Ghosh ‘196 in order to trigger ACK/immediate ACK response in responding to the A-MPU based on the SIG-Field.

Regarding claim 29 (New), wherein the one or more MPDUs not requesting an immediate response comprises at least one of a QoS Null frame not requesting an ACK for the QoS Null frame and an Action No Ack frame not requesting an ACK for the Action No Ack frame.
However, CHUN ‘138 from the same field of endeavor (see, method and apparatus for uplink transmission in relation to a trigger frame which includes HE-SIG A field, section 0014-0015, 0545-0546, 0617) discloses: Regarding claim 23 (New), wherein the one or more MPDUs not requesting an immediate response comprises at least one of a QoS Null frame not requesting an ACK for the QoS Null frame and an Action No Ack frame not requesting an ACK for the Action No Ack frame (see, BAR ACK 1 set to 1 when the transmitter does not request immediate ACK, section 0422, 0438, fig. 36, BAR ACK in response to the A-MPDU).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the HE-Control signal field as taught by Chun ‘138 into the trigger frame of Ghosh ‘196 in order to trigger ACK/immediate ACK response in responding to the A-MPU based on the SIG-Field.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WANG et al (US 2018/0145801 A1) discloses aggregating of data packets based on a trigger frame, wherein the ACK policy is indicated in trigger frames (Section 0013, 0014, 0088, 0089-0090, 0106, 0116, 0124-0133) and sending immediate ACK based on aggregated packets (section 0135, 0146-0150, 0152-0185).
HEDAYET et al (US 2016/030229 A1) discloses aggregation of data frames, including setting ACK policy to no acknowledgment (section 0113, 0119).


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473